Order entered June 26, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01368-CR

                      VINCENT CROWLEY BERTRAND, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F12-56252-L

                                           ORDER
       The State’s June 24, 2015 motion for extension of time to file the State’s brief and to

supplement the record on appeal is GRANTED. The State’s brief received by the Clerk of the

Court on June 24, 2015 is DEEMED timely filed on the date of this order.

       We ORDER the Dallas County District Clerk to file, within FOURTEEN DAYS of the

date of this order, a supplemental clerk’s record containing the pass slips signed in this case on

March 4, 2014; March 25, 2014; July 8, 2014; July 24, 2014; July 28, 2014; August 6, 2014; and

September 5, 2014.

                                                      /s/   LANA MYERS
                                                            JUSTICE